DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 6/8/2022 is acknowledged.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  Restriction is FINAL.

Information Disclosure Statement
The three-information disclosure statement(s) (IDS) submitted on 8/21/2018, and 9/20/2021 (2 IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1, 3, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the article is within a predetermined tolerance” and “repeating these steps until the article is within the predetermined tolerance” but does not provide any tolerance or measurement type and is therefore indefinite since one of ordinary skill cannot determine the metes and bounds of the claim.  For purposes of furthering prosecution examiner considers anything meets these limitations.
Claim 3 recites the limitation “machined to at least one of a predetermined dimension and form tolerance but does not provide any dimension or form tolerance or measurement type and is therefore indefinite since one of ordinary skill cannot determine the metes and bounds of the claim.  
Regarding claim 11, the claim recites “a second anodic layer formed about the at least one machined layer and at least a partially removed portion of the first anodic layer.  As written claim 11 does not require the anodic layer to be machined.  Additionally, because any partially removed portion of the anodic layer is removed the limitation as written does not make sense because it is not clear where the second anodic layer is located.  A person of ordinary skill would not be able to determine the metes and bounds of the claim.  For purposes of furthering prosecution, examiner interprets as a second anodic layer on or near any portion of the article.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Streander (US 4,002,541).

Regarding claims 1-4 and 7, Streander discloses an anodized article comprising an alloy layer of aluminum (as in claim 7) (metal matrix material) containing up to 18 wt.% Si (metal matrix material having particles bonded to an anodizable metal matrix material)  having a surface matrix layer of aluminum oxide (anodic layer) and crystals of silicon dioxide (anodized silicon) grown from the alloy (abstract) and teaches that the anodized layer contains a mixture of grown crystals and silicon particles (col 6 lines 21-22).  Streander teaches the article can be machined to any shape and size (col lines 62-64) and also indicates the silicon oxide crystals extend through the aluminum oxide matrix resulting in exposed particles intact and bonded to the anodizable matrix material, wherein the anodic layer includes a portion of the particles (as in claim 4),  and meets some form and tolerance that can be considered predetermined as claimed in claims 1 and 3.  Regarding the limitations “comprising the steps of: anodizing the anodizable matrix material to form an anodic layer on the anodizable matrix material: machining at least a portion of the anodic layer; removing at least a portion of the anodic layer after machining to expose at least a portion of the particles that are intact and bonded to the anodizable matrix material; inspecting the article to determine whether the article is within a predetermined tolerance; and repeating at least the anodizing, machining, and inspecting steps until the article is within the pre-determined tolerance.” And “wherein the machining comprises grinding, milling, turning, or combinations thereof”, these are product by process limitations.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Regarding claim 11, Streander discloses an anodized article comprising an alloy layer of aluminum containing up to 18 wt.% Si (anodizable matrix material having particles bonded to the anodizable matrix material) having a surface matrix layer of aluminum oxide (first anodic layer) and crystals of silicon dioxide (anodized silicon) grown from the alloy (abstract) and teaches that the anodized layer contains a mixture of grown crystals and silicon particles (col 6 lines 21-22).  Streander teaches the article can be machined to any shape and size (col lines 62-64) resulting in a machined layer as claimed and also indicates the silicon oxide crystals extend through the aluminum oxide matrix resulting in exposed particles intact and bonded to the anodizable matrix material, (wherein the anodic layer includes a portion of the particles).  Regarding the limitations “formed by anodizing” is a product by process limitation.  However, the product of Streander is the same structure as claimed and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Regarding claims 12 and 16, Streander discloses an anodized article comprising an alloy layer of aluminum as in claim 16 containing up to 18 wt.% Si (anodizable matrix material having particles bonded to the anodizable matrix material) having a surface matrix layer of aluminum oxide (first anodic layer) and crystals of silicon dioxide (anodized silicon) grown from the alloy (abstract) and teaches that the anodized layer contains a mixture of grown crystals and silicon particles (col 6 lines 21-22).  Streander teaches the article can be machined to any shape and size (col lines 62-64) resulting in a machined layer as claimed.  Regarding the limitations “formed by anodizing” is a product by process limitation.  However, the product of Streander is the same structure as claimed and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
Regarding claim 13, Streander teaches all the limitations of claim 12 and further teaches the article can be etched for repair (col 8 lines 40-45) resulting in an etched outer surface at some point.
Regarding claims 5 and 14, Streander teaches all the limitations of claims 1 and 12 and further teaches the article can transfer surface heat energy to an energy transport fluid and therefore comprises a heat dissipating substrate (col 2 lines 3-5).
Regarding claims 8-10, Streander teaches all the limitations of claim 1 and further teaches the particles are silicon which is an anodizable material and which forms silicon oxide which is the same as an anodic layer on the anodizable material resulting in anodized particles (as in claim 9).  Streander teaches the anodized article may be made by etching the alloy layer to expose virgin alloy and particularly silicon and electrochemically anodizing the etched alloy to grow silicon dioxide crystals and to form an aluminum oxide supporting matrix around the crystals (abstract) and further teaches re-etching and re-anodizing which provides for a removal of an anodic layer or matrix material.  However, the limitations of “wherein the process further comprises removing at least one of the anodizable matrix material or the anodic layer material by at least one of etching, abrasive blasting, or chemically stripping to remove a predetermined material thickness”, “wherein anodizing the anodizable matrix material to form an anodic layer on the anodizable matrix material further comprises anodizing the particles” and “, wherein the process further comprises removing at least one of the anodizable matrix bonding material or the anodic layer material” are product by process limitations. It is considered that the product structure of Streander is the same as claimed and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Streander (US 4,002,541) in view of Yu et al (US 4,643,741).
Regarding claims 6 and 15, Streander teaches all of the limitations of claims 1 and 12.
Streander does not teach an explicit example with wherein the particles comprise diamond particles with beta SiC chemically bonded thereto.
However, Streander teaches abrasive elements, such as crystals of silicon carbide, fused alumina, diamond and the like, may also be incorporated in a predominantly aluminum alloy and cutting tools fabricated therefrom (col 8 lines 51-54).  Additionally, Yu teaches that particles of diamond with β-SiC chemically and adherently bonded to the diamond provide highly thermostable and wear resistant materials for cutting and abrasive tools (col 1 lines 22-28 and 48, col 2 lines 34-36, and col 3 lines 32-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply particles of diamond with β-SiC chemically and adherently bonded to them as the particles of Streander to provide high thermostability and high wear resistance particularly since Streander teaches the use of both diamond and SiC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784